Citation Nr: 0625950	
Decision Date: 08/21/06    Archive Date: 08/31/06

DOCKET NO.  04-35 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1970 to December 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2004 rating decision issued by 
the Department Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

In July 2006, the appellant failed to appear for a scheduled 
Central Office Board hearing.  The appellant has neither 
given good cause for failure to appear nor asked that the 
hearing be rescheduled; therefore, the hearing request is 
deemed withdrawn.  38 C.F.R. § 20.704 (2005).


FINDING OF FACT

The service-connected hepatitis C is neither manifested by 
anorexia, with minor weight loss and an enlarged liver, nor 
by incapacitating episodes (with symptoms such as nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain).


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent 
for hepatitis C have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 4.7, 4.112, Diagnostic Code 7354 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2005).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The Board finds that the evidence of record -- service and 
post-service medical records, a VA examination report, and 
lay statements -- is adequate for determining whether the 
criteria for a higher initial rating have been met.  
Accordingly, the Board finds that no further assistance to 
the veteran in acquiring evidence is required by statute.  
38 U.S.C.A. § 5103A.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VA's notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish an initial effective date, if a higher disability 
rating is granted on appeal.  In Dingess, the Court declared:

In cases where service connection has 
been granted and an initial disability 
rating and effective date have been 
assigned, the typical service-connection 
claim has been more than substantiated-
it has been proven, thereby rendering 
section 5103(a) notice no longer required 
because the purpose that the notice is 
intended to serve has been fulfilled.

Id. at 491.  Since a higher initial rating is being denied, 
there can be no possibility of any prejudice to the claimant 
under the holding in Dingess/Hartman.  Moreover, 
collectively, A March 2004 RO letter satisfied the four 
elements delineated in Pelegrini.  Also, in a February 2006 
letter, the RO provided the veteran with the notice of what 
was needed to establish an increased rating and who should 
provide the relevant information.  The veteran did not 
respond.  Neither the veteran nor his representative has 
alleged any prejudice with respect to the timing of the 
notification, nor has any been shown.  The Board finds that 
the purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  No further VA notice is therefore required with 
respect to his initial rating claim for hepatitis C.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  See Conway 
v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Sutton v. Brown, 
9 Vet. App. 553 (1996).

Analysis

The veteran contends that his service-connected disability, 
hepatitis C, warrants an initial rating in excess of 20 
percent.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2005).  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2005).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 U.S.C.A. § 5107 (West 2002).  Because the present appeal 
arises from an initial rating decision, which established 
service connection and assigned an initial disability rating, 
it is not the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

Under Diagnostic Code 7354, a 20 percent evaluation requires 
daily fatigue, malaise, and anorexia (without weight loss or 
hepatomegaly), requiring dietary restriction or continuous 
medication, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least two weeks, but less than four weeks, during the past 12 
month period.  A 40 percent rating is warranted when symptoms 
include daily fatigue, malaise, and anorexia, with minor 
weight loss and hepatomegaly, or incapacitating episodes 
(with symptoms described above) having a total duration of at 
least four weeks, but less than six weeks, during the past 
12-month period.  A 60 percent rating is warranted when 
symptoms include daily fatigue, malaise, and anorexia, with 
substantial weight loss (or other indication of 
malnutrition), and hepatomegaly, or incapacitating episodes 
(with symptoms described above) having a total duration of at 
least six weeks during the past 12-month period, but not 
occurring constantly.  A maximum 100 percent rating is 
warranted with near-constant debilitating symptoms (such as 
the symptoms described above).

An "incapacitating episode" is defined as a period of acute 
signs and symptoms severe enough to require bed rest and 
treatment by a physician.  38 C.F.R. § 4.112, Diagnostic Code 
7354, Note (2) (2005).

The veteran underwent a VA examination of his liver in April 
2004.  At the examination, the veteran reported that he was 
tired all of the time, had decreased energy and dizziness, 
and slept 9 to 10 hours a day.  He had not experienced 
significant vomiting, melena, or nausea.  Further, the 
veteran was not receiving treatment and his weight was 
stable.  On physical examination, the examiner found definite 
fatigue and weakness, but no colic or abdominal pain and no 
evidence of ascites or muscle weakness.  Also, the examiner 
indicated that the veteran's liver size was normal by 
percussion with no significant signs of liver disease such as 
prominent erythema.  Based on the above, the Board finds that 
the evidence supports the assignment of a 20 percent 
evaluation for hepatitis C and no more.

The Board has considered an evaluation in excess of 20 
percent, but such is not demonstrated by the evidence.  The 
symptomatology required for a 40 percent rating have not been 
met.  There is no evidence of anorexia, the veteran has 
denied weight loss, and there is no evidence of hepatomegaly 
(an enlarged liver).  Further, the veteran has never 
experienced incapacitating episodes or right quadrant pain as 
defined by the criteria.  Therefore, entitlement to an 
evaluation in excess of 20 percent is not merited.

In reaching this determination, the Board has considered 
whether, under Fenderson, supra, a higher rating for 
hepatitis C might be warranted for any period of time during 
the pendency of this appeal.  Fenderson, 12 Vet. App. 119.  
But there is no evidence that the veteran's condition has 
been persistently more severe than the extent of disability 
contemplated under the assigned 20 percent rating at any time 
during the period of this initial evaluation.

Finally, the disability picture is not so exceptional or 
unusual as to warrant a referral for an evaluation on an 
extraschedular basis.  For example, there is no competent 
evidence that the veteran's hepatitis C has resulted in 
frequent hospitalizations or caused marked interference in 
his employment.  The Board is therefore not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2005).  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

As the preponderance of the evidence is against the veteran's 
claim, the "benefit-of-the-doubt" rule is not applicable, and 
the Board must deny the claim.  See 38 U.S.C.A. § 5107(b).







ORDER

An initial rating in excess of 20 percent for hepatitis C is 
denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


